Case 1:19-cr-00018-ABJ Document 61-1 Filed 03/11/19 Page 1 of 3




         EXHIBIT A
               Case 1:19-cr-00018-ABJ Document 61-1 Filed 03/11/19 Page 2 of 3
                                                           Sunday, March 10, 2019 at 1:43:31 PM Eastern Daylight Time

Subject: Re: New BOOK Introduc2on
Date: Thursday, February 21, 2019 at 6:33:40 PM Eastern Standard Time
From: Bruce Rogow
To:      Grant Smith
CC:      Rob Buschel, Tara Campion

The “ AOer The recusal of Sessions etc paragraphs are problema2c.i have not thought/read carefully,
but if I am right, maybe the publisher can black out the pages and say pursuant to the order . . . .

On Feb 21, 2019, at 5:58 PM, Grant Smith <gsmith@strategysmith.com> wrote:


      Will be published march 1. See date below. Need to see if this breaks the order. Was
      draOed BEFORE indictment.

      Grant
      ____________________
      Grant J. Smith, Esq.
      StrategySmith, PA
      401 East Las Olas Boulevard
      Suite 130-120
      Fort Lauderdale, FL 33301
      954.328.9064 - Direct

      From: Michael Campbell <Mcampbell@skyhorsepublishing.com>
      Date: Monday, January 14, 2019 at 5:42 PM
      To: Roger Stone <players02@gmail.com>
      Cc: Mark Gompertz <mgompertz@skyhorsepublishing.com>, Grant Smith
      <gsmith@strategysmith.com>, Tony Lyons <TLyons@skyhorsepublishing.com>
      Subject: RE: New Introduc2on

      Roger,

      Edited intro abached here. Just copyedits and reordering a couple paragraphs in the Mueller
      sec2on to beber show the progression.

      Thanks,
      Mike
      _____________________________
      Michael Campbell
      Skyhorse Publishing, Inc.
      307 W 36th Street, 11th Floor | New York, NY 10018
      212-643-6816 x254
      email: mcampbell@skyhorsepublishing.com
      www.skyhorsepublishing.com

      From: Roger Stone <players02@gmail.com>
      Sent: Monday, January 14, 2019 11:49 AM
      To: Tony Lyons <TLyons@skyhorsepublishing.com>; Michael Campbell

                                                                                                               Page 1 of 2
      Case 1:19-cr-00018-ABJ Document 61-1 Filed 03/11/19 Page 3 of 3

<Mcampbell@skyhorsepublishing.com>; Grant Smith <gsmith@strategysmith.com>
Subject: New Introduc2on

for the Making of the President 2016 in paperback

3386 words

R

<new book introduc2on_MC.docx>




                                                                             Page 2 of 2
